 FOUR SEASONS OLYMPIC HOTELFour Seasons Hotel d/b/a Four Seasons OlympicHotel and Washington Employees in ServiceTrades. Case 19-CA-1477430 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 January 1984 Administrative Law JudgeRichard D. Taplitz issued the attached decision.The Charging Party filed exceptions and a support-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.l The Charging Party has excepted to some of the judge's credibilityfmdinigr The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge.This case was tried in Seattle, Washington, on June 14and 30 and November 8, 1983.1 The charge was filed onJuly 6, 1982, by Washington Employees In ServiceTrades (the Union). The complaint, which issued onFebruary 7, 1983, and was amended on June 2, 1983, andat the trial, alleges that Four Seasons Hotel d/b/a FourSeasons Olympic Hotels (Respondent or the Hotel) vio-lated Section 8(aXl) of the National Labor RelationsAct, as amended.IssueThe sole issue is whether various supervisors of Re-spondent coercively interrogated applicants for employ-The trial originally closed on June 30. Thereafter, the unopposedmotion of the General Counsel to reopen the record because of newlydiscovered evidence was granted. The trial resumed and closed on No-vember 8.' The complaint and other pleadings were amended at the trial toshow the correct name of Respondent.270 NLRB No. 39ment about their union sympathies during preemploy-ment interviews.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, Respondent, and theCharging Party.3On the entire record4of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTI. JURISDICTIONRespondent is a State of Washington partnership withan office and place of business in Seattle, Washington,where it is engaged in the business of operating a hotelknown as the Four Seasons Olympic Hotel. During theyear immediately preceding issuance of complaint, Re-spondent had gross sales of over $500,000 and directlyand indirectly received goods from outside of Washing-ton valued in excess of $50,000. The complaint alleges,the answer admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. Respondent also admits andI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor many years the hotel which is now operated byRespondent was known as the Olympic Hotel. It em-ployed approximately 700 employees. Sometime beforethe incidents involved in this case took place, the Olym-pic Hotel was closed and all the employees let go. Re-spondent undertook an extensive renovation projectwhich resulted in reopening the hotel under Respond-ent's auspices on May 23, 1982. By that time Respondenthad employed about 400 employees and subsequently theemployee complement rose to 450. A total of some15,000 applicants sought the available 450 jobs. Of the700 employees who had formerly worked for the Olym-pic Hotel, about 300 applied for employment with Re-spondent. About 60 of those 300 were hired.In the charge that was filed on July 6, 1982 the Unionalleged that Respondent interrogated employees aboutunion matters and refused to hire qualified applicants be-cause they expressed prounion sympathies or were unionmembers. The Union placed a notice in a local newspa-per asking rejected applicants to contact the Union if theI In its brief the Charging Party renewed its motion to admit certaindocuments that had been rejected during the course of the trial. Thatmotion is denied.I The original exhibit file submitted by the reporter contains manyerrors. At my request the parties submitted a stipulation dated December16, 1983 to supplement that file. The stipulation is received in evidenceand has been marked ALJ Exh. i. It has been placed at the beginning ofthe General Counsel's exhibits for November 8, 1983.227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplicant thought he or she was not hired because ofrace, sex, union membership, or age.The complaint was very narrowly drafted. It allegedthat various supervisors violated Section 8(a)(1) of theAct by unlawfully interrogating employees concerningunion membership or sympathies. Those were the onlyissues litigated.The General Counsel called five witnesses who testi-fied that they were applicants for employment and thatthey had certain conversations with supervisors. The su-pervisors, who allegedly spoke to those employees, alsotestified. There was a sharp conflict in testimony andmuch of the case turns on credibility considerations.Respondent has an established hiring procedure. Anapplicant first fills out an application form. He or shethen receives an initial interview from someone in thepersonnel department. References are then checked andthere is a second interview by a department head. Suc-cessful applicants have a third interview by a divisionhead and a final interview by the general manager or as-sistant executive.Debbie Brown has been Respondent's director of per-sonnel since February 1, 1982.5She testified that as thedirector of personnel she spoke to other supervisors andtold them how to handle questions concerning the Unionthat might come up. She told them that if employeesasked whether it would be a union house, the supervisorwas to reply that the decision was up to the employees.She also averred that she told them that they could statefacts about the Union, state their personal opinions, dis-cuss company policy, correct misunderstanding, andlisten to what employees said about the Union but thatthey could not discharge, promise, interrogate, threaten,or spy.Brown's credibility is at issue because she is one of thesupervisors who allegedly engaged in coercive interroga-tion of an employee. On the night of June 20, 1982,Brown prepared an internal company memo. Part of thatdocument was entitled "Maintaining Non-Union Status"and stated, "1. Recruitment and selection of non-unionoriented personnel. Thorough reference checks ...11.Hire and identify employees who would actively cam-paign against the Union ..." Brown testified in sub-stance that she had been asked to prepare a "laborupdate"; that she approached it as a "brainstorming ses-sion"; that she wrote down everything she could think ofas part of a "throwing out of ideas"; that she presentedthe entire document the following morning to Respond-ent's labor counsel Arch Stokes; and that Stokes ratherdramatically told her that it was all garbage and toforget it. Stokes in his testimony corroborated Brown'sversion of the incident. He averred that he told her therewas no need to have a strategy to ferret out union andnonunion people; that the Union should be given frees The answer admits and I find that Brown as well as Assistant Direc-tor of Personnel Oretchen Shideler, Dining Room Manager Dominic Al-varez, and Rooms Division Manager Cathleen Horgan were supervisorswithin the meaning of the Act. Director of Catering Richard Wegs-cheider was hired by Respondent on February 28, 1982, and from thatdate on he was a supervisor within the meaning of the Act.* This document was obtained from Respondent through a subpoena ina collateral proceeding in another forum.access to sell the employees on the need for representa-tion; that the Union had not successfully organized amajor luxury hotel in that area of 10 years; and that hisadvice was for the hotel to do nothing except to hire thebest qualified people for the job without worrying aboutwhether they were for or against the Union. Brown testi-fied that she thought she threw the memorandum out.Management Consultant Cary Bonworth averred that hewas the last to leave the room on that day and he sawsome papers on the table, one of which was the memo-randum. He also averred that he found those papersmuch later in the course of some legal preceedings afterhis attorney asked him to make a search but that he wasnot aware of the contents of the papers until then.The memorandum certainly shows that Brown was ca-pable of ideas which if carried out would have been un-lawful. However, I do not believe that her memorandumwith regard to those ideas seriously affects her credibilitywith regard to the specifics of a particular conversationwith an employee. I am satisfied that the memorandumdoes not represent company policy and that no inferenceis warranted that Brown took action to implement her"brainstorming" memo. Resolutions with regard toBrown's credibility must be made by comparing her de-meanor and the internal logic of her testimony withthose of the opposing witness.B. The Testimony of Timothy McGrawTimothy McGraw sought employment with Respond-ent in February or early March 1982. He testified thatthree different supervisors asked him questions about theUnion.McGraw averred that he first called Debbie Brownand spoke to her on the phone. He testified that sheasked him whether the Park Hilton Hotel, where he wasthen working, was nonunion; that he replied that it was;that she told him that Respondent was also going to benonunion; and that she asked him whether that botheredhim. Brown testified that she had no recollection of anyconversation with McGraw but that she never had sucha conversation with any applicant. She averred that shenever discussed unionization with an applicant and that ifan applicant asked whether Respondent would be unionshe always told him that it would be up to the employ-ees.McGraw testified that shortly after his conversationwith Brown he was interviewed by the Assistant Direc-tor of Personnel Gretchen Shideler in the companyoffice at the hotel. According to McGraw, Shideler saidthere was a possibility of a picket line and asked himwhether that would bother him. McGraw averred thatshe asked him how he would vote in a union election.After having his memory jogged by leading questions, hetestified that she mentioned that it would be a nonunionhotel. Shideler, in her testimony, flatly denied havingsuch a conversation with McGraw. She specificallydenied asking him whether he would mind crossing apicket line or asking him how he would vote in a unionelection. She averred that she had interviewed hundredsof applicants and if someone asked if there was a union,she told him it was up to the employees.228 FOUR SEASONS OLYMPIC HOTELMcGraw testified that about 2 weeks after his conver-sation with Shideler, he was interviewed by Rooms Divi-sion Manager Cathleen Horgan at the hotel. He averredthat she said that the hotel was going to be nonunion;she asked him how he felt about working at the ParkHilton; and that she said in a questioning way that Re-spondent was going to be a nonunion hotel. Horgan, inher testimony, denied the substance of McGraw's asser-tions. She averred that McGraw said that he liked hisjob at the Park Hilton because it was nonunion and heasked her if Respondent was going to be union or non-union. According to Horgan she replied that it would bethe decision of the employees as to whether or not tojoin the Union.The demeanor of Brown, Shideler, and Horgan asthey testified was such as to give a basis for having con-fidence in their veracity. That was not true with regardto McGraw. His assertion that Brown interrogated himconcerning a union matter in an initial telephone conver-sation is difficult to believe. He was only one of 15,000applicants, of whom over 4,000 were interviewed, yet heis the only witness whose testimony implicated Brown inimproper questioning. She was the personnel directorand it is most unlikely that she got into the type of de-tailed conversation with a random applicant at that stageof the application. It is even more unlikely that shewould engage in such a conversation with an unknownperson on the telephone. Shideler was also a believablewitness. McGraw's testimony did not fit into any pattern.No one else testified that a supervisor asked how an em-ployee would vote at an election. Indeed, Tony VonNeudegg, who testified on behalf of General Counselwith regard to a conversation with a different supervisor,averred that in his interview with Shideler he asked herif the hotel was going to be union and she replied that itwas up to the employees to make that decision. That isconsistent with what Brown told the supervisors to sayand also with regard to what Shideler testified she didtell applicants. With regard to Horgan, her testimonywas fully believable.In sum, I credit Brown, Shideler, and Horgan and I donot credit McGraw.C. The Testimony of Tony Von NeudeggTony Von Neudegg was employed at the EdgewaterInn. He applied for a job with Respondent and had twointerviews in March 1982. The first was with Shideler.Von Neudegg asked Shideler whether the hotel wasgoing to be union and Shideler replied that it would beup to the employees to make that decision. Shideler didnot ask him about his union affiliation.The second interview was with Dominic Alvarez, themanager of one of Respondent's dining rooms. Von Neu-degg testified that during the course of the interview Al-varez asked him whether he was a union member andwhether he would like the hotel to be a union house. Al-varez, who interviewed about 200 applicants, testifiedthat he had no independent recollection of an applicantnamed Von Neudegg. Alvarez, in his testimony, flatlydenied that he ever asked any applicant whether the ap-plicant was a union member or whether the applicantwould like the hotel to be a union house. He testifiedthat a few applicants did raise questions about the Unionand in all such cases, he told them that he did not knowand they should ask those questions to the personnel de-partment. He denied that he made any comment to appli-cants about the Union.The testimonial demeanor of both Von Neudegg andAlvarez was impressive. However, some of the circum-stances surrounding the conversation are such as to givesupport to Alvarez' version of the conversation. Alvarezimpressed me while he was testifying as a man who isextremely cautious. He is and was a union member. Atthe same time he was a supervisor who took part in thehiring process. His assertion that he simply ducked ques-tions about the Union and referred them to the personneldepartment was quite believable. Moreover, Alvarez wasa man of considerable experience in the area. His exami-nation of Von Neudegg's work history on the applicationwould in all probability have given Alvarez a strong in-dication of whether Von Neudegg was or was not aunion member. There would have been little need forAlvarez to ask the question and to expose himself to pos-sible difficulties. It is also likely that Alvarez used thesame basic pattern in interviewing the 200 applicants hespoke to. Von Neudegg is the only witness who testifiedconcerning Alvarez. Though it is of course possible thatAlvarez interrogated all 200 applicants about their unionmembership and that none except for Von Neudegg wasavailable to testify, it is even more possible that therewere no corroborative witnesses because Alvarez wastelling the truth. In sum, I credit Alvarez and I do notcredit Von Neudegg.D. The Testimony of Barton, Johnson, and Light1. The individual conversation between Barton andWegscheiderRichard Wegscheider is Respondent's director of ca-tering. He worked in management positions in the Olym-pic Hotel from 1972 to 1979 when he began working forthe Doubletree Hotel in Seattle. He worked at the Doub-letree until February 15 or 20, 1982, and began workingfor Respondent on February 28, 1982.In January 1982, Wegscheider called Dolores Barton,with whom he had formerly worked at the Olympic. Heasked her whether she would be interested in a privatecatering job. That job was not connected in any way toRespondent. At that time Wegscheider was still workingfor the Doubletree Hotel. However, he had an applica-tion for employment pending with Respondent. He wasnot offered a job until mid-February.Barton testified that after speaking about the cateringjob, Wegscheider asked whether she had thought aboutgoing back to work for the Olympic. She averred thatshe answered by saying that she had not really consid-ered it and that she was working enough hours whereshe was. She also averred that they spoke about whetheror not it was going to be a union house; that he askedher how she felt about working for a nonunion house;and that she answered that she really had not thoughtabout it much. Wegscheider testified that there was no229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation about the Union when he spoke to Bartonat that time.Nothing in the demeanor of either Wegscheider orBarton gave reason to doubt their testimony and there islittle basis for making a determination as to whosememory was more accurate. They had known each otherfor a long time and were on a friendly basis so it is notimprobable that Wegscheider, who was seeking employ-ment with Respondent, would have spoken of unionproblems. On the other hand, Wegscheider had calledabout a catering job and the remarks attributed to Wegs-cheider by Barton concerning the Union bore no relationto the purpose of the call. In a later conversation, whichis discussed below, there was a conversation concerningthe Union and it may well be that Barton confused re-marks made in that conversation with the earlier tele-phone conversation. Though it is not free from doubt, Ibelieve that Wegscheider's version of the conversationwas more reliable and I therefore credit him. In anyevent there is no evidence that at that time Wegscheiderwas a supervisor or agent of Respondent. Nor was thereany evidence that Respondent had given Wegscheiderany real or apparent authority to act on its behalf. InJanuary 1982 Wegscheider was himself merely an appli-cant for employment with Respondent and he had norole in the hiring process.2. Wegscheider's conversation with Barton,Johnson, and LightWhen Wegscheider worked at the Olympic Hotelbefore it closed, he had supervised employees DarleenJohnson, Dolores Barton, and Sada Light. They all gotalong well and Wegscheider liked their work.Wegscheider began working for Respondent on Febru-ary 28, 1982. Shortly thereafter, while he was at thehotel, he saw Darleen Johnson filling out an applicationfor employment. He made an appointment for her tocome and see him on March 24, 1982. At the same timehe asked her to bring Dolores Barton and Sada Lightwith her. He told Johnson that he wanted to talk to allthree of them about positions that were open in the ban-quet department.On March 24 Wegscheider met with Johnson, Barton,and Light at the hotel. They discussed the positions thatwere available. There was a discussion in which theUnion was mentioned. All four participants to the con-versation testified.Johnson averred that she asked whether the hotelwould be union; Wegscheider said that as far as he knewit would not be union; and he asked her how she feltabout that.Barton testified that Johnson asked Wegscheiderwhether or not it would be a union house; that Wegs-cheider said that he did not think it would be a unionjob; and Wegscheider asked them how they felt aboutworking for a nonunion hotel.Light testified that Wegscheider said that he wouldlike them to come to work at the hotel; that Johnson andBarton asked him about the Union and he replied bysaying there would be no union there; that Johnson andBarton looked very unhappy; and that Wegscheiderasked how they felt about that.Wegscheider, in his testimony, acknowledged that hewas asked whether it would be a union hotel. Heaverred that he told them that management would like tooperate without outside interference; that it would prob-ably open nonunion; and that the decision, as to whetherthe hotel remained nonunion, was not up to the hotel.He acknowledged that he asked them how they feltabout it. He testified that he knew that the women had along affiliation with the Union and in effect he wasasking them whether they would work even if the hotelwas not union.Considering the testimony of all four witnesses, I be-lieve that Wegscheider's explanation was reasonable. Allfour were credible witnesses and the essence of their tes-timony was very similar. The conversation came aboutbecause Wegscheider was actively trying to recruit themas employees. The hotel was opening nonunion and heopenly told them that. He knew that they all had a longaffiliation with the Union and he surely knew that someunion activists will not work for a nonunion hotel. He ineffect was trying to encourage them to come to workeven though the hotel was nonunion. In context his ques-tion "How do you feel about it" was geared to an in-quiry as to whether they would be willing to work ornot. That did not constitute coercive interrogation con-cerning their union membership, activity, or sympathy.7To violate Section 8(a)(1) of the Act an employer has tointerfere with, restrain, or coerce employees in the exer-cise of rights guaranteed in Section 7 of the Act. Itwould take a very strained interpretation of the conver-sation in question to find that anything said by Wegs-cheider constituted a violation of the Act.As the General Counsel has failed to establish by apreponderance the credible evidence that Respondent en-gaged in any of the violations of the Act alleged in thecomplaint, I recommend that the complaint be dismissedin its entirety.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.7 Cf. Service Master Cleaning Services, 267 NLRB 875 (1983), where theBoard held:The Board has long recognized that questions involving unionmembership and union sympathies in the context of a job intervieware inherently coercive and thus interfere with Section 7 rights.230 FOUR SEASONS OLYMPIC HOTEL2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The General Counsel has not established by a pre-ponderance of the credible evidence that Respondentviolated the Act as alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe complaint is dismissed in its entirety.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.231